SHARP, Judge.
We affirm the partial summary judgment appealed in this cause, but pursuant to stipulation of counsel made to this court, we clarify the provisions of paragraph one to provide that the referenced mortgage and note recorded in Official Records Book 3800, page 659, Public Records, Orange County, Florida, are assigned to plaintiff, R. Peter Dewitt, Jr., as collateral for the *770$159,935.53 judgment, plus interest, obtained against the defendants.
AFFIRMED AS MODIFIED.
UPCHURCH, C.J., and COWART, J., concur.